Platt, J. delivered the opinion of the Court.
I think the Sessions erred in affirming the order of removal. Admitting that in virtue of her dower, the pauper had a settlement in Sherburne, at the time of her marriage with Ingraham; yet the settlement in her own right, or in the right of her former husband Spencer, was suspended by the last marriage. Blackstone (1 Black. Comm. 354.) says, “ a woman marrying a man that is settled in another parish, changes her own settlement; the law not permitting the separation of hus*187band and wife. But if the man has no settlement, her’s is suspended during his life, if he remains in England, and is able to maintain her ; but in his absense, or after his death, or during (perhaps) his inability, she may. be removed to her old settlement.”
Ingraham, the husband, cannot be deemed to have a settlement in Sherburne, merely in right of his wife’s dower there ; for it is settled that, “ having land in a parish will not make,a settlement; but living in a parish where one has land, will gain a 'settlement.” (Per Lord Holt, Inter Parishes of Ryslip and Harrow, 2 Salk. 524.) “ The residence need not be on the estate, provided it be within the parish.” (Burr. Sett. Cas. 125. 370.) The evidence in this case does not establish the fact, that the husband, Samuel Ingraham, was unable to maintain his wife; but if that fact had been proved, it would be with great difficulty, and extreme reluctance, that I should ever subscribe to the doctrine, that a wife is to be removed from her husband, merely because lie is unable to maintain her. The pauper ought to have been removed to Smithville, where her husband resided, and not to Sherburne, where the land was situated, in which she was entitled to dower. The order of the Sessions ought, therefore, to be quashed.
Order quashed